Citation Nr: 0803653	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of a right thigh gunshot wound.    

2.  Entitlement to an increased rating for residuals of a 
right thigh gunshot wound, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for maxillary 
sinusitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2002 and September 2003 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for a left knee disability, 
continued a 10 percent rating for residuals of a right thigh 
gunshot wound, and continued a 10 percent rating for 
maxillary sinusitis.  


FINDINGS OF FACT

1.  The veteran's current left knee disability first 
manifested after his separation from service and is unrelated 
to his service or to any incident therein, and is not shown 
to be the result of or aggravated by the service-connected 
residuals of a right thigh gunshot wound disability.

2.  The residuals of a right thigh gunshot wound (anterior 
thigh muscles) are manifested by subjective complaints of 
pain.  Objective manifestations include an entrance scar.  
There is no evidence of tissue loss, loss of muscle strength, 
intermuscular scarring, adhesion to the bone, impairment of 
muscle tonus, muscle herniation, or tendon damage.  These 
manifestations amount to no more than moderate muscle injury.  

3.  The residuals of a right thigh gunshot wound (limitation 
of motion) are manifested by full range of motion without 
pain, with no additional limitation of motion due to 
repetitive motion or flare-ups.  There is x-ray evidence of 
degenerative arthritis.    

4.  The veteran's right thigh scar due to residuals of a 
right thigh gunshot wound is painful and tender on objective 
demonstration and examination. 

5.  The veteran has no neurological manifestations due to the 
residuals of his right thigh gunshot wound. 

6.  The veteran's maxillary sinusitis is manifested by no 
more than three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, purulent 
discharge, and crusting.  There is no evidence of 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment.  


CONCLUSIONS OF LAW

1.  The veteran's current left knee disability was not 
incurred in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected 
residuals of a right thigh gunshot wound disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a right thigh gunshot wound have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5314; 38 C.F.R. § 4.124a, DC 8529 (2007).     

3.  The criteria for a separate 10 percent rating for 
degenerative arthritis due to residuals of a right thigh 
gunshot wound have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Codes (DCs) 5003, 
5251, 5252, 5253 (2007).   

4.  The criteria for a separate 10 percent rating for a scar, 
residuals of a right thigh gunshot wound, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, DCs 7802, 
7804 (2001 and 2007).  

5.  The criteria for a rating in excess of 10 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code (DC) 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his left knee disability 
due to his service-connected residuals of a right thigh 
gunshot wound disability.  

The veteran submitted a November 2002 statement from a 
private physician in support of his claim.  The physician 
opined that the veteran's gunshot wound to the right hip may 
affect his knee because of the alteration of gait.  

On VA examination in March 2007, the veteran complained of 
constant pain in his right hip and stated that he put more 
weight on his left leg.  He reported being able to stand for 
one hour but less than three hours and being able to walk 
more than one-fourth mile but less than one mile.  
Examination revealed a normal gait and no deformity, 
instability, episodes of dislocation or subluxation, 
inflammatory arthritis, ankylosis, or evidence of abnormal 
weight bearing in the left knee.  There was pain, stiffness, 
weakness, crepitus, daily locking episodes, giving way, 
repeated effusion, and tenderness of the left knee.  The 
veteran reported severe weekly flare-ups of pain that lasted 
for hours and caused 70 percent further functional 
impairment.  Active and passive flexion of the left knee was 
0 to 130 degrees and there was 0 degrees extension.  There 
was no additional limitation of motion on repetitive use.  
The diagnosis was left knee meniscal tear with mild 
degenerative joint disease.  The examiner reviewed the entire 
file and opined that the veteran's left knee disability was 
less likely as not caused by or a result of his service-
connected right thigh gunshot wound.  The rationale was that 
the veteran's gait was normal, and based on the examination, 
the gait would not accelerate or cause his development of 
degenerative joint disease of the left knee.  The examiner 
reported that the symptoms were most likely related to the 
meniscal tear that became symptomatic in the 1990s and stated 
that it was unlikely that the right thigh gunshot wound 
injury from service caused the veteran to tear his meniscus 
in the late 1990s.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
November 2002 medical opinion from the veteran's private 
physician.  While the physician related the veteran's a knee 
disability to the veteran's right thigh gunshot wound 
disability, the opinion appears to have been based primarily 
upon a history provided by the veteran, rather than upon a 
review of the evidence of record.  The filtering of the 
veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Additionally, the Board finds that the 
November 2002 medical opinion is speculative, in that the 
physician found that the veteran's gunshot wound to the right 
hip may affect his knee because of the alteration of gait.  A 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2005); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of a claimed disorder or any such relationship).  

The Board assigns greater weight to the March 2007 VA 
examination.  In placing greater weight on the March 2007 
opinion, the Board notes that a comprehensive examination was 
performed, a rationale was provided for the opinion, and the 
examiner conducted a thorough review of the veteran's 
complete case file.  Some factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the veteran's history, and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000).  In forming his opinion, the examiner explained why 
the veteran's left knee disability was not related to his 
right thigh gunshot wound.  The Board accordingly finds the 
March 2007 VA medical opinion to be the most probative as to 
whether the veteran's left knee disability was related to 
service because the examiner at the March 2007 examination 
based the opinion on a detailed medical examination, 
comprehensive review of the claims file, and adequate 
rationale.  Therefore, the Board finds that service 
connection for the veteran's left knee disability, as 
secondary to his service-connected residuals of a right thigh 
gunshot wound disability, is not warranted.   

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for a left 
knee disability.  

The veteran's service medical records are negative for any 
complaints or treatment of a left knee disability.  In 
October 1967, he was found to be unfit for duty because of 
diabetes mellitus and was subsequently discharged from 
service.  The Board therefore finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
left knee disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of a left knee disability is a June 2002 MRI 
of the left knee that shows a small joint effusion, mild 
degenerative change, an extensive medial meniscal tear with 
associated intra and parameniscal cysts, and a popliteal cyst 
posterior to the medial compartment.  Private medical records 
dated from July 2002 to August 2002 show that the veteran 
received an arthroscopy of the left knee with partial medial 
meniscectomy in July 2002 and received treatment for his torn 
medial meniscus after the arthroscopy.

In an undated letter, the veteran's employer stated that he 
was aware of the veteran's problems with his knee.  He 
reported that he had tried to limit the veteran's involvement 
in working on his knees in the past in an attempt to 
accommodate his left knee condition.  He stated that there 
was a variety of work to be done while the work was 
plentiful, and this included less physically demanding jobs.  
The employer reported that the veteran's work situation was 
presently acceptable, but that if work slowed down, this 
would present a problem for the veteran.  

The veteran submitted a November 2002 statement from a 
private physician in support of his claim.  The physician 
opined that the veteran's gunshot wound to the right hip may 
affect his knee because of the alteration of gait.  

On VA examination in September 2004, the veteran reported 
that he developed pain in his left knee from limping to 
compensate for the pain in his right hip.  He stated that he 
also currently had pain along the lateral joint space of his 
right knee.  He complained that the pain in his knees was 
exacerbated with repetitive and heavy physical activities 
such as prolonged walking, climbing, and crawling, and that 
this forced him to rest.  Examination revealed a slight limp, 
but the examiner noted that no prosthetic devices were 
necessary.  The bilateral knees had no swelling, erythema, 
point tenderness, tenderness along the joint space, or 
instability.  There was positive bilateral crepitus with 
range of motion from 0 to 140 degrees without pain.  The 
diagnosis was a history of bilateral knee pain.  The examiner 
stated that while the gait abnormality caused by the right 
femur injury could cause a compensatory arthritis, the 
veteran could have also developed significant arthritic 
complaints due to the type of work he was involved in.  He 
found that there was mild disability secondary to pain with 
no significant loss of function.  He opined that the veteran 
had bilateral early degenerative joint disease.    

Private medical records dated from May 2005 to December 2006 
show that the veteran received intermittent treatment for 
degenerative joint disease in his left knee.  A June 2006 MRI 
revealed a horizontal tear of the posterior horn of the 
medial meniscus and small joint effusion.  

On VA examination in March 2007, the veteran complained of 
constant pain in his right hip and stated that he put more 
weight on his left leg.  He reported being able to stand for 
one hour but less than three hours and being able to walk 
more than one-fourth mile but less than one mile.  
Examination revealed a normal gait and no deformity, 
instability, episodes of dislocation or subluxation, 
inflammatory arthritis, ankylosis, or evidence of abnormal 
weight bearing in the left knee.  There was pain, stiffness, 
weakness, crepitus, daily locking episodes, giving way, 
repeated effusion, and tenderness of the left knee.  The 
veteran reported severe weekly flare-ups of pain that lasted 
for hours and caused 70 percent further functional 
impairment.  Active and passive flexion of the left knee was 
0 to 130 degrees and there was 0 degrees extension.  There 
was no additional limitation of motion on repetitive use.  
The diagnosis was left knee meniscal tear with mild 
degenerative joint disease.  The examiner reviewed the entire 
file and opined that the veteran's left knee disability was 
less likely as not caused by or a result of his service-
connected right thigh gunshot wound.  The rationale was that 
the veteran's gait was normal, and based on the examination, 
the gait would not accelerate or cause his development of 
degenerative joint disease of the left knee.  The examiner 
reported that the symptoms were most likely related to the 
meniscal tear that became symptomatic in the 1990s and stated 
that it was unlikely that the right thigh gunshot wound 
injury from service caused the veteran to tear his meniscus 
in the late 1990s.  

The Board assigns the greatest probative weight to the March 
2007 VA examination.  In placing greater weight on the March 
2007 opinion, the Board notes that a comprehensive 
examination was performed, a rationale was provided for the 
opinion, and the examiner conducted a thorough review of the 
veteran's complete case file.  In forming his opinion, the 
examiner explained why the veteran's left knee disability was 
not related to his right thigh gunshot wound.  The Board 
accordingly finds the March 2007 VA medical opinion to be the 
most probative as to whether the veteran's left knee 
disability was related to service because the examiner at the 
March 2007 examination based the opinion on a detailed 
medical examination, comprehensive review of the claims file, 
and adequate rationale.      

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current left knee disability.  The evidence is also 
against a finding that the left knee disability is a result 
of the veteran's service-connected residuals of a right thigh 
gunshot wound disability.  In addition, arthritis (or any 
other knee disability) was not diagnosed within one year of 
separation, so presumptive service connection for a left knee 
disability is not warranted.  

The veteran contends that his current left knee disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's left knee disability is in June 2002, approximately 
35 years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's left 
knee disability developed in service.  Therefore, the Board 
concludes that the left knee disability was not incurred in 
or aggravated by service.  In addition, the Board finds that 
the evidence is against a finding that the veteran's left 
knee disability is proximately due to, the result of, or 
aggravated by his service-connected residuals of a right 
thigh gunshot wound disability.  Furthermore, the evidence 
does not show that any arthritis of the knee manifested to a 
compensable degree within one year following separation from 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's residuals of a right thigh gunshot wound have 
been rated as 10 percent disabling under DC 5314, which 
pertains to injuries of Muscle Group XIV.  Muscle Group XIV 
encompasses the muscles of the anterior thigh group.  The 
functions of the Group XIV muscles include extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial band, acting with the muscles of 
the pelvic girdle group in postural support of body, and 
acting with hamstrings in synchronizing hip and knee.  Under 
that diagnostic code, a 10 percent rating is warranted if 
impairment of the muscle group is moderate; a 30 percent 
rating is warranted if impairment of the muscle group is 
moderately severe; and a 40 percent rating is warranted if it 
is severe.  38 C.F.R. § 4.73, DC 5314 (2007).  

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side.  38 C.F.R. § 4.56 (d)(2).    

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).     

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups.  38 C.F.R. § 4.14 (2007).  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007) 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).    

The standardized description of joint measurements is 
provided in Plate I and Plate II under 38 C.F.R. § 4.71 
(2007).  For VA purposes, normal hip flexion is from 0 to 125 
degrees, and normal abduction of the hip is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the hip is considered a major joint.  See 
38 C.F.R. § 4.45.      

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).  

Residuals of Right Thigh Gunshot Wound 

The veteran's service medical records show that he received 
gunshot wounds to the right upper arm, right forearm, right 
chest, and right hip on August 24, 1966.  A September 1966 
medical record shows that the veteran was hospitalized from 
August 24, 1966, to September 5, 1966, for initial treatment 
of his multiple gunshot wounds.  There was a through and 
through missile wound of the right bicep, right wrist, and 
right hip penetrating the joint area.  No damage was 
demonstrated to the vessels or nerves.  There was debridement 
of the right hip, right arm, and chest.  The veteran also 
received partial closure of various wounds and open wound 
care.  A November 1966 medical record shows that the veteran 
received further medical treatment for his gunshot wounds and 
was hospitalized for 75 days from September 1966 to November 
1966.  Examination revealed an open granulating wound in the 
right lateral hip area which appeared to be clean and 
measured 2.5 centimeters by 10 centimeters.  The veteran was 
subjected to local wound care for his right hip soft tissue 
injury.  His right hip wound responded well to treatment and 
gradually healed and closed.  Orthopedic consultation showed 
that the veteran had lost some muscle mass in the quadriceps 
and hip region due to contusion, necrosis, disuse, and misuse 
atrophy, and the veteran underwent a long-term intensive 
program of physical therapy.  He was discharged with 
satisfactory resolution of muscle tone and strength to resume 
full duty.  

Private medical records dated from February 1997 to December 
2006 show that the veteran received intermittent treatment 
for chronic right hip pain, secondary to the right thigh 
gunshot injury.  The treatment records show that there was 
tenderness to palpation of the right trochanteric area and 
hip.  There was a scar on the right trochanteric area that 
was fairly wide, somewhat indented, and tender to palpation, 
but there was no fluctuance.  There were no neurological 
deficits.  A February 2004 x-ray of the right hip and pelvis 
revealed metallic density foreign bodies compatible with 
shrapnel near the proximal right femur.  There was smooth 
deformity of the right femoral head/neck compatible with 
longstanding change and possibly related to old injury.  
There were possibly mild degenerative changes but no evidence 
of acute fracture or dislocation.  In a September 2005 
medical report, range of motion of the right leg was normal 
without edema, arthritic deformity, or crepitus, but there 
was mild to moderate pain.  There were no neurological 
abnormalities, and there was a large, irregular traumatic 
scar with numerous smaller attendant traumatic scars on the 
right anterior thigh, all well-healed.  

On VA examination in July 2002, the veteran reported that his 
right thigh gunshot wound became infected and had to be 
incised and drained during service.  He complained of some 
dull pain in his right hip occasionally.  Examination showed 
a large well-healed scar over the lateral aspect of the right 
hip.  There was no contraction or muscle loss in the right 
thigh.  The diagnosis was a superficial gunshot wound to the 
right hip with no loss of function and no residuals except 
for scars.  

On VA examination in September 2004, the veteran complained 
of occasional pain in his right hip area with prolonged 
walking.  Examination revealed a 10 centimeters by 4 
centimeters wide scar along the right lateral femoral head.  
The scar had some mild denting of the skin but no deep tissue 
involvement.  There was no point tenderness along the pelvic 
brim.  Range of motion in the right pelvis was flexion to 125 
degrees, extension to 30 degrees, adduction to 25 degrees, 
abduction to 45 degrees, external rotation to 60 degrees, and 
internal rotation to 40 degrees without reproducible pain.  
There was full strength in the bilateral lower extremity.  
The diagnosis was a muscle injury to the right lateral thigh.  
The strength was 5/5, and there was no weakness or sequelae 
from this except for some mild pain along the joint space.  

The Board finds that the objective findings of record are not 
indicative of any more than a moderate muscle injury.  There 
are no objective findings of loss of muscle function of the 
right thigh, of a deep penetrating wound by a small high-
velocity or low-velocity missile, with residuals of 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no evidence of a track of a 
missile through one or more muscle groups with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
While the evidence tends to indicate lengthy hospitalization 
in service, the evidence does not show that hospitalization 
was necessary solely due to the gunshot wound of the right 
hip rather than the gunshot wounds to the right upper arm, 
right forearm, and right chest.  While the veteran has 
reported pain in his right hip area, there has been no 
objective evidence of weakness, fatigue, lack of endurance, 
loss of strength, fatigue-pain, impairment of coordination, 
or uncertainty of movement.  There was also no evidence of an 
inability to keep up with work requirements due to his right 
thigh injury.  Therefore, the Board finds that not more than 
moderate muscle disability is shown and that a rating in 
excess of 10 percent is not warranted under DC 5314.  

With regards to diagnostic codes based on limitation of 
motion, relevant diagnostic codes in this case include DC 
5251, which contemplates limitation of extension of the 
thigh; DC 5252, which contemplates limitation of flexion of 
the thigh; and DC 5253, which contemplates impairment of the 
thigh.  

Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail 
joint of the hip), and 5255 (impairment of the femur) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.    

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, a maximum 10 
percent rating is warranted.  Diagnostic Code 5252 addresses 
limitation of flexion of the thigh.  When flexion is limited 
to 45 degrees, a 10 percent rating is warranted.  When 
flexion is limited to 30 degrees, a 20 percent rating is 
warranted.  When flexion is limited to 20 degrees, a 30 
percent rating is warranted.  When flexion is limited to 10 
degrees, then a 40 percent rating is warranted.  Diagnostic 
Code 5253 addresses impairment of the thigh.  A 10 percent 
rating is assigned when there is limitation of rotation of 
the thigh, and the veteran cannot toe-out more than 15 
degrees, or when there is limitation of adduction of the 
thigh, and the veteran cannot cross the legs.  When there is 
limitation of abduction, and motion lost beyond 10 degrees, 
then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DCs 
5251, 5252, 5253 (2007).  

In this case, DC 5251 cannot serve as a basis for an 
increased rating, as 10 percent is the maximum available 
rating under that code, and the veteran is already in receipt 
of a 10 percent rating under DC 5314.  38 C.F.R. § 4.71a, DC 
5251.  

On VA examination in September 2004, the veteran was found to 
have 125 degrees flexion of the right hip, extension to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
external rotation to 60 degrees, and internal rotation to 40 
degrees without reproducible pain.  In a September 2005 
medical report, range of motion of the right leg was normal 
with mild to moderate pain.  Normal range of motion for 
flexion of the hip is 0 to 125 degrees, and normal range of 
motion for abduction of the hip is 0 to 45 degrees.  Based 
upon these measurements, the Board finds that the veteran is 
not entitled to a higher rating for his right thigh gunshot 
wound.  Specifically, he does not have limitation of flexion 
of the thigh at the hip to 30 degrees, or limitation of 
abduction of the thigh with motion lost beyond 10 degrees, as 
is required for a 20 percent rating under either DC 5252 or 
DC 5253.  38 C.F.R. § 4.71a, DCs 5252, 5253.   

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or flare-ups, there was no 
additional limitation of motion with repetitive motion or 
flare-ups found at any VA or private medical examinations.  
The Board finds, in considering the foregoing and applying 
the above figures to the limitation of motion codes, that the 
criteria for more than a 10 percent rating for the right 
thigh are not satisfied.  The evidence shows that the veteran 
experiences pain, but that this pain has little impact on his 
actual range of motion.  The pain is not so great and 
persistent so as to result in limited motion to the degree 
required for a higher rating of 20 percent under the cited 
limitation of motion codes.  There is no credible evidence 
that any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the right thigh being limited in motion to the 
extent required for a 20 percent rating.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Regarding DC 5003 for degenerative arthritis, in order to be 
eligible for a separate rating under this diagnostic code, 
the veteran must not qualify for compensation under the 
diagnostic codes pertaining to limitation of motion.  
38 C.F.R. § 4.71a, DC 5003.  A February 2004 x-ray of the 
right hip and pelvis showed smooth deformity of the right 
femoral head/neck compatible with longstanding change and 
possibly related to old injury.  There were also possibly 
mild degenerative changes.  As discussed above, the veteran 
here does not qualify for compensation on the basis of 
limitation of motion.  The Board finds that because there is 
x-ray evidence of mild degenerative arthritis with a 
noncompensable level of limitation of motion, the veteran is 
entitled to a separate 10 percent rating for his right thigh 
gunshot wound under DC 5003.  

The veteran's scar due to his right thigh gunshot wound may 
be rated under the applicable skin criteria.  The old 
diagnostic criteria of Diagnostic Code 7804 provided for a 10 
percent rating for a superficial scar that was tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, DC 
7804 (2001); 38 C.F.R. § 4.31 (2007).  The criteria used to 
evaluate disabilities involving the skin were amended in 
August 2002.  67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  
The rating criteria for evaluating disabilities under DC 7804 
were changed in the revision of the regulations.  38 C.F.R. § 
4.118 (2007).  The rating authorized by the revised version 
of DC 7804 is 10 percent for a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  
Thus, the regulation as it existed prior to the change is 
applicable, and the revised regulation is applicable from 
August 30, 2002, forward.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  It appears that DC 7802, which pertains to 
superficial scars other than head, face, or neck, that do not 
cause limited motion, also applies in this instance.  38 
C.F.R. § 4.118, DCs 7802 (2007).  Diagnostic Code 7802 was 
not affected by the revision of the regulations.     

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7801 (scars other than head, face, or neck, that are 
deep or that cause limited motion), 7803 (superficial, 
unstable scars), and 7805 (other scars, rated on limitation 
of function of affected part) are not applicable in this 
instance, as the medical evidence does not show that the 
veteran has any of these conditions.  

Diagnostic Code 7802 provides for a 10 percent rating for a 
superficial scar, other than head, face, or neck, that 
measures an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  
On VA examination in September 2004, the veteran's right 
thigh scar was found to measure only 10 centimeters by 4 
centimeters.  There was mild denting but no deep tissue 
involvement.  Accordingly, the Board finds that the veteran 
is not entitled to a separate 10 percent rating for his right 
thigh scar under DC 7802.  

Under the rating criteria in effect for DC 7804 prior to 
August 30, 2002, a 10 percent rating is assigned for a 
superficial scar that is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  Under the 
revised rating criteria for DC 7804 effective August 30, 
2002, a 10 percent rating is assigned for a superficial scar 
that is painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2007).  In this case, private medical records dated in July 
2000 and July 2001 show that the veteran's scar was tender on 
objective demonstration.  Additionally, the July 2000 and 
July 2001 medical reports demonstrated that the veteran's 
scar was painful and tender on examination.  Thus, the 
medical evidence of record meets both the pre-August 30, 
2002, rating criteria for DC 7804 and the revised rating 
criteria for DC 7804.  Accordingly, the Board finds that the 
veteran is entitled to a separate 10 percent rating for his 
right thigh scar due to the residuals of his right thigh 
gunshot wound.  This rating, which is not predicated upon 
limitation of motion, is separate from and in addition to the 
10 percent rating the veteran has already been awarded under 
the diagnostic criteria pertaining to disability of the 
musculoskeletal system.  Therefore, evaluation of the 
veteran's residuals of a right thigh gunshot wound under both 
of these codes would not amount to pyramiding under 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App. 259 (1994).    

Diagnostic Code 8529 provides the rating criteria for 
paralysis of the external cutaneous nerve of the thigh.  A 0 
percent rating is warranted for mild or moderate paralysis.  
A 10 percent rating is warranted for severe to complete 
paralysis.  38 C.F.R. § 4.124a, DC 8529 (2007).  The medical 
evidence of record shows that there have been no neurological 
deficits or abnormalities found at any time during 
examinations and treatment sessions.  The Board therefore 
finds that the veteran is not entitled to a separate rating 
for any neurological manifestations of his right thigh 
gunshot wound under DC 8529.    
  
In sum, the weight of the credible evidence demonstrates that 
the veteran's residuals of a right thigh gunshot wound do not 
warrant a rating in excess of 10 percent under the applicable 
diagnostic criteria for neurological disabilities during any 
of the time under consideration since service connection was 
established.  However, the Board finds that the veteran is 
entitled to a separate 10 percent rating for degenerative 
arthritis under DC 5003 and a separate 10 percent rating for 
his right thigh scar under DC 7804 due to the right thigh 
gunshot wound.  The Board has resolved all doubt in favor of 
the veteran in reaching this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Maxillary Sinusitis 

Under the general rating formula for sinusitis, a 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6513.

Private medical records dated from November 1994 to September 
2001 show that the veteran received intermittent treatment 
for sinusitis, chronic sinus drainage, residual bronchospasm 
after bronchitis, polypoid disease in the nose, and marked 
deviation of nasal septum to the right.  Treatment records 
show that the veteran reported suffering from mild headaches, 
mild throat irritation, and purulent congestion.  He was 
treated with nasal steroids.  A May 1995 medical report shows 
that the veteran underwent a septoplasty, bilateral anterior 
ethmoidectomies, and supraturbinal antrostomies.  A CT scan 
of the sinuses showed chronic disease in both anterior 
ethmoid sinuses as well as some thickening of mucous membrane 
without air-fluid levels in the maxillary sinuses as well as 
a markedly deviated septum to the right.  

On VA examination in July 2002, the veteran complained of 
episodes of post-nasal drip and shortness of breath with 
wheezing.  He reported that a pulmonologist had found that he 
had hyperactive airways secondary to his chronic sinusitis 
and post-nasal drip.  Examination revealed no sinus 
tenderness or post-nasal drip.  Lungs were clear with no 
wheezing.  The diagnosis was chronic sinusitis with 
intermittent asthma.  

On VA examination in September 2004, the veteran complained 
of pressure and drainage from his nose as well as chronic 
nasal airway obstruction bilaterally with occasionally 
purulent discharge.  He did not have dyspnea at rest.  The 
examiner noted that the veteran had undergone surgery in 1975 
for chronic sinusitis with mucous retention cyst in the right 
maxillary sinus.  The veteran had also had a large left nasal 
anterior choanal polyp removed in 1994 and repeat sinus 
surgery in May 1995 for chronic sinusitis and nasal 
polyposis.  The veteran had been treated with several steroid 
nasal sprays and was intolerant to oral antihistamines.  He 
reported that he had post-nasal drip that caused irritation 
of the pharynx with nocturnal spitting.  He stated that he 
had allergic attacks mainly to dust and suffered from 
sneezing, watery eyes, and itchy septum.  He had no sense of 
smell and reported frequent incapacitating sinusitis episodes 
which forced him to leave work five to six times a year.  
Examination revealed hyponasal speech from some nasal 
obstruction, normal external nose examination, clear ears 
bilaterally without evidence of effusion, and intact 
extraocular muscles.  There was 100 percent patency of both 
nostrils and the septum was fairly midline.  There was some 
polypoid change in the left nose in the middle meatus but no 
large polyp or purulence.  The right nose showed some 
crusting and polypoid change along the lateral surface of the 
middle turbinate.  There was negative oral cavity/oropharynx 
and some posterior lymphoid hypertrophy on the pharyngeal 
wall.  The diagnosis was chronic maxillary and ethmoid 
sinusitis with a history of nasal polyposis and allergic 
rhinitis.  The examiner stated that the veteran had been 
treated surgically three times but still had symptoms 
consistent with nasal airway obstruction and allergic nasal 
disease with intermittent maxillary sinusitis.  

Based on the treatment records and VA examinations, it does 
not appear that the veteran has experienced three or more 
incapacitating episodes of sinusitis per year that require 
four to six weeks of antibiotic treatment.  The medical 
evidence also does not show that the veteran suffered from 
more than six non-incapacitating episodes of sinusitis per 
year that were characterized by headaches, pain, and purulent 
discharge or crusting.  Treatment records show that the 
veteran reported suffering from mild headaches, mild throat 
irritation, and purulent congestion that was treated with 
nasal steroids.  At a VA examination in July 2002, there was 
no sinus tenderness or post-nasal drip found.  At the 
September 2004 VA examination, the veteran reported 
experiencing incapacitating sinusitis episodes which forced 
him to leave work five to six times a year, but there is no 
objective evidence that these incapacitating episodes 
required prolonged antibiotic treatment.  There was 100 
percent patency of both nostrils, some crusting of the right 
nostril, and no tenderness or purulent discharge.  The Board 
notes that the veteran has undergone three surgeries for his 
sinusitis and nasal polyposis, but these surgeries were many 
years earlier.  Treatment records do not show that he has had 
any recent sinus surgeries.  The Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under DC 6513.  
        
In sum, the weight of the credible evidence demonstrates that 
the veteran's maxillary sinusitis warrant no more than a 10 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002, January 
2003, March 2006; rating decisions in October 2002 and 
September 2003; statements of the case in January 2004 and 
September 2004; and a supplemental statement of the case in 
April 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.






ORDER

Service connection for a left knee disability, to include as 
secondary to service-connected residuals of a right thigh 
gunshot wound, is denied.  

An increased rating for residuals of a right thigh gunshot 
wound is denied.  

A separate 10 percent rating for degenerative arthritis of 
the right thigh under Diagnostic Code 5003 is granted.  

A separate 10 percent rating for a scar, residuals of a right 
thigh gunshot wound, under Diagnostic Code 7804 is granted.  

An increased rating for maxillary sinusitis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


